
	
		II
		112th CONGRESS
		1st Session
		S. 1029
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Udall of Colorado
			 (for himself and Mr. Brown of
			 Massachusetts) introduced the following bill; which was read twice
			 and referred to the Committee on Energy
			 and Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to provide electric consumers the right to access certain electric energy
		  information, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Electric Consumer Right to Know
			 Act or the e-KNOW Act.
		2.FindingsCongress finds that—
			(1)improving
			 consumers' understanding of and access to the electric energy usage information
			 of the consumers will help consumers more effectively manage usage;
			(2)consumers have a
			 right of access to the electric energy usage information of the
			 consumers;
			(3)the right of
			 access to electric energy usage information should be based on the need to have
			 access to the information rather than on a specific type of smart metering
			 technology and, as a result, all usage information platforms can compete and
			 innovation will be fostered;
			(4)utilities should
			 provide electric energy usage information based on the best capabilities of the
			 metering technology currently deployed in the respective service areas or, on
			 upgrade, based on standards recognized by the National Institute of Standards
			 and Technology;
			(5)consumers should
			 have the ability to access unaudited usage information directly from the
			 electric meters of the consumers or from sources independent of the electric
			 meters, and from sources independent of the utilities of the consumers;
			(6)consumers should
			 retain the right to the privacy and security of electric energy usage
			 information of the consumers created through usage;
			(7)consumers should
			 have the right to control the electric energy usage information of the
			 consumers and the right to privacy for the information when third party
			 aggregators of data are involved in creation, management, or collection of the
			 information; and
			(8)consumers should
			 have the right to know how the authorized third-party data manager of the
			 consumers will manage the retail electric energy information of the consumers
			 once the manager has accessed the information.
			3.Electric
			 consumer right to access electric energy information
			(a)In
			 GeneralTitle II of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 824 et seq.) is amended by adding at the end the
			 following:
				
					215.Electric
				consumer right to access electric energy information
						(a)DefinitionsIn
				this section:
							(1)Retail electric
				energy informationThe term retail electric energy
				information means—
								(A)the electric
				energy consumption of an electric consumer over a defined time period;
								(B)the retail
				electric energy prices or rates applied to the electricity usage for the
				defined time period described in subparagraph (A) for the electric
				consumer;
								(C)the cost of usage
				by the consumer, including (if smart meter usage information is available) the
				estimated cost of usage since the last billing cycle of the consumer;
				and
								(D)in the case of
				nonresidential electric meters, any other electrical information that the meter
				is programmed to record (such as demand measured in kilowatts, voltage,
				frequency, current, and power factor).
								(2)Smart
				meterExcept as provided in subsection (e), the term smart
				meter means the device used by an electric utility that—
								(A)(i)measures electric
				energy consumption by an electric consumer at the home or facility of the
				electric consumer in intervals of 1 hour or less; and
									(ii)is capable of sending electric
				energy usage information through a communications network to the electric
				utility; or
									(B)meets the
				guidelines issued under subsection (h).
								(b)Consumer
				rights
							(1)In
				generalEach electric consumer in the United States shall have
				the right to access (and to authorize 1 or more third parties to access) retail
				electric energy information of the electric consumer in—
								(A)an electronic
				form, free of charge, in conformity with nationally recognized open standards
				developed by a nationally recognized standards organization; and
								(B)a manner that is
				timely and convenient and provides adequate protections for the security of the
				information and the privacy of the electric consumer.
								(2)Smart
				metersIn the case of an electric consumer that is served by a
				smart meter that can also communicate energy usage information to a device or
				network of an electric consumer or a device or network of a third party
				authorized by the consumer, the consumer shall, at a minimum, have the right to
				access (and to authorize 1 or more third parties to access) usage information
				in read-only format directly from the smart meter.
							(3)Provider of
				informationThe information required under this subsection shall
				be provided by the electric utility of the consumer or such other entity as may
				be designated by the applicable electric retail regulatory authority.
							(c)InformationThe
				right to access retail electric energy information under subsection (b)
				includes, at a minimum—
							(1)(A)in the case of an
				electric consumer that is served by a smart meter, the right to access retail
				electric energy information—
									(i)in machine readable form, not more
				than 48 hours after consumption has occurred; or
									(ii)in accordance with the guidelines
				issued under subsection (h); or
									(B)in the case of an electric consumer
				that is not served by a smart meter, the right to access retail electric energy
				information in machine readable form as expeditiously after the time of receipt
				in a data center (including information provided by third party services) as is
				reasonably practicable and as prescribed by the applicable electric retail
				regulatory authority; and
								(2)except as
				otherwise provided in subsection (d)—
								(A)in the case of an
				electric consumer that is served by a smart meter, data at a granularity that
				is—
									(i)not less granular
				than the intervals at which the data is recorded and stored by the billing
				meter in use at the premise of the electric consumer; or
									(ii)in accordance
				with the guidelines issued under subsection (h); and
									(B)in the case of an
				electric consumer that is not served by a smart meter, data at granularity
				equal to the data used for billing the electric consumer, or more precise
				granularity, as prescribed by the applicable electric retail regulatory
				authority.
								(d)Electric energy
				information retentionAn electric consumer shall have the right
				to access the retail electric energy information of the consumer, through the
				website of the electric utility or other electronic access authorized by the
				electric consumer, for a period of at least 13 months after the date on which
				the usage occurred, unless a different period is prescribed by the applicable
				electric retail regulatory authority.
						(e)Data
				securityAccess described in subsection (d) shall not interfere
				with or compromise the integrity, security, or privacy of the operations of a
				utility and the electric consumer, in accordance with the guidelines issued by
				the Commission under subsection (h).
						(f)Cost
				recoveryAn electric utility providing retail electric energy
				information in accordance with otherwise applicable regulation of rates for the
				retail sale and delivery of electricity may recover in rates the cost of
				providing the information, if the cost is determined reasonable and prudent by
				the applicable electric retail regulatory authority.
						(g)Additional
				available informationThe right to access electric energy
				information shall extend to usage information generated by devices in or on the
				property of the consumer that is transmitted to the electric utility.
						(h)Guidelines for
				electric consumer access
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Commission shall (after consultation with State and local
				regulatory authorities, including the National Association of Regulatory
				Utility Commissioners, the Secretary of Energy, other appropriate Federal
				agencies, including the National Institute of Standards and Technology,
				consumer advocacy groups, utilities, and other appropriate entities, and after
				notice and opportunity for comment) issue guidelines that establish minimum
				national standards for implementation of the electric consumer right to access
				retail electric energy information under subsection (b).
							(2)State and local
				regulatory actionIn issuing the guidelines, the Commission
				shall, to the maximum extent practicable, be guided by actions taken by State
				and local regulatory authorities to ensure electric consumer access to retail
				electric energy information, including actions taken after consideration of the
				standard under section 111(d)(17).
							(3)ContentThe
				guidelines shall provide guidance on issues necessary to carry out this
				section, including—
								(A)the timeliness
				and granularity of retail electric energy information;
								(B)appropriate
				nationally recognized open standards for data;
								(C)a definition of
				the term smart meters; and
								(D)protection of
				data security and electric consumer privacy, including consumer consent
				requirements.
								(4)RevisionsThe
				Commission shall periodically review and, as necessary, revise the guidelines
				to reflect changes in technology and the market for electric energy and
				services.
							(i)Enforcement
							(1)Enforcement by
				State attorneys generalIf the attorney general of a State, or
				another official or agency of a State with competent authority under State law,
				has reason to believe that any electric utility that delivers electric energy
				at retail in the applicable State is not complying with the minimum standards
				established by the guidelines under subsection (h), the attorney general,
				official, or agency of the State, as parens patriae, may bring a civil action
				against the electric utility, on behalf of the electric consumers receiving
				retail service from the electric utility, in a district court of the United
				States of appropriate jurisdiction, to compel compliance with the
				standards.
							(2)Safe
				harbor
								(A)In
				generalNo civil action may be brought against an electric
				utility under paragraph (1) if the Commission has, during the 2-year period
				ending on the date of the determination, determined that the electric utility
				adopted policies, requirements, and measures, as necessary, that comply with
				the standards established by the guidelines under subsection (h).
								(B)ProceduresThe
				Commission shall establish procedures to review the policies, requirements, and
				measures of electric utilities to assess, and issue determinations with regard
				to, compliance with the standards.
								(3)Effective
				dateThis subsection takes effect on the date that is 2 years
				after the date the guidelines under subsection (h) are
				issued.
							.
			(b)Conforming
			 AmendmentThe table of contents for the Public Utility Regulatory
			 Policies Act of 1978 is amended by adding at the end of the items relating to
			 title II the following:
				
					
						Sec. 215. Electric consumer right to access electric energy
				information.
					
					.
			
